DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osorio (US 2012/008371).

Osorio et al. discloses: 

1. A method for finding a Pareto-optimal solution for automated detection, warning, and abatement of a medical condition based on a cost of event intervention in a patient, the method comprising (e.g., [0009]-[0011]): acquiring at least one biological signal from the patient via at least one sensor of a medical device (e.g., via the disclosed sensors 212), the at least one biological signal comprising at least one of a cardio-vascular signal, a respiratory signal, a dermal signal, an endocrine signal, a metabolic signal, a kinetic signal, and a cerebral signal (e.g., ; detecting, via the medical device, an abnormal biological event based on changes in the at least one biological signal; delivering, via the medical device, at least one of a therapy and a warning in response to detection of the abnormal biological event; logging to a memory (e.g., element 27) a set of parameters applied as part of detecting, warning, and abating the abnormal biological event, the set of parameters comprising at least one of a detection parameter, a therapy parameter, and a therapy modality; and identifying an optimal set of parameters (e.g., via the disclosed characteristics that are patterns/templates that define a plurality of epileptic events) that yield a Pareto-optimal cost of event intervention by iteratively: collecting and determining at least one metric over a time window, determining the cost of event intervention based on the at least one metric (e.g., via the disclosed step comparing the cost of therapy to a ‘first cost threshold”), and modifying at least one parameter of the set of parameters, until the cost of event intervention meets an acceptability criteria {e.g., [0092], [0097], [0106]-[0110] & (Fig 2)}.

2. The method of claim 1, wherein the at least one metric is selected from the group consisting of: a time elapsed between onset of the abnormal biological event and the delivery of at least one of the treatment and the warning, a false positive detection rate, a false negative detection rate, an efficacy of the therapy, an adverse event rate, an adverse event type, an adverse event severity, and an adverse event timestamp [e.g., 0108].

3. The method of claim 1, wherein the at least one metric comprises a qualitative assessment (e.g., via the disclosed patient index that can be the determination of an epileptic event) of the quality of life of the patient during the time window, and wherein collecting and determining the qualitative assessment of the quality of life comprises sending an inquiry regarding the quality of life to a mobile device associated with the patient and receiving an answer to the inquiry from the patient via the mobile device (e.g., via the disclosed means of providing a warning, alarm or alert to the patient, caregiver or a health care provider, i.e. via the computer device 150) {e.g., [0058]-[0059] & [0097]).

4. The method of claim 1, wherein the cost of event intervention meets the acceptability criteria when the cost of event intervention is within an acceptable range [e.g., 0110].

5. The method of claim 1, wherein the detection parameter is at least one of a spectral filter setting, an order statistic filter setting, a detection threshold value beyond which the abnormal biological event is considered detected, and a seizure detection algorithm architecture, and wherein the therapy parameter is at least one of a type of therapy, a dose, a rate of delivery, a current intensity, a current frequency, a current type, a current polarity, a current waveform, a duration of therapy delivery, a timing of delivering therapy with respect to onset of the abnormal biological event, a number of delivery sites, and a delivery site location (e.g., [0021]-[0023] & [0070]-[0074]).

6. The method of claim 1, wherein the modifying of the at least one parameter are dictated by one of a receiver operating characteristic curve, a genetic algorithm, and a swarm search (e.g., via the use of ‘triggered test’ through correlation, [0061]-[0064]).

7. The method of claim 1, wherein the cost of event intervention is based on at least one of a cost of detection, a cost of treatment, a cost of injuries, a warning efficiency, an optimization efficiency, an adaptation efficiency, a seizure burden per unit time, an efficacy of electrical stimulation as a function of total electrical energy delivered/unit time, a time spent in detection, a time spent in warning, and a time spent in treatment [e.g., 0110].

8. The method of claim 1, wherein the therapy is at least one of a pharmacologic treatment, a thermal treatment, and an electrical stimulation (e.g., [0097] & [0110]).

9. The method of claim 1, wherein the medical device is one of an implantable device (e.g., element 200) and a portable device (e.g., via the disclosed remote device 292) outside of the patient (e.g., sees 1B & 2)

10. The method of claim 1, wherein the abnormal biological event is a seizure, and the medical condition is at least one of cardiac arrhythmia, fainting, and pain (e.g., [0095]-[0097]).

11. The method of claim 1, wherein the acceptability criteria is defined using one of a receiver operating characteristic curve, a genetic algorithm, and a swarm search (e.g., [0061]-[0064]).

12. A medical device system (e.g., element 100/200) for finding a Pareto-optimal solution for automated detection, warning, and abatement of a medical condition based on a cost of event intervention in a patient, the system comprising: at least one sensor, a therapy delivery device, and a medical device having an output device, a processor, and a memory, the medical device configured to: acquire at least one biological signal from a patient using the at least one sensor, the at least one biological signal comprising at least one of a cardio-vascular signal, a respiratory signal, a dermal signal, an endocrine signal, a metabolic signal, a kinetic signal, and a cerebral signal; detect an abnormal biological event based on changes in the at least one biological signal; deliver at least one of a therapy using the therapy delivery device and a warning using the output device, in response to detection of the abnormal biological event; log to a memory a set of parameters applied as part of detecting, warning, and abating the abnormal biological event, the set of parameters comprising at least one of a detection parameter, a therapy parameter, and a therapy modality; and identify an optimal set of parameters that yield a Pareto-optimal cost of event intervention by iteratively: collecting and determining at least one metric over a time window, determining the cost of event intervention based on the at least one metric, and modifying at least one parameter of the set of parameters, until the cost of event intervention meets an acceptability criteria {e.g., [0092], [0097], [0106]-[0110] & (Figs 1AB & 2)}.

13. The system of claim 12, wherein the medical device is implantable in the patient (e.g., Fig 1B).

14. The system of claim 12, wherein the medical device is a portable device outside of the patient (e.g., via the disclosed remote device 292-Fig 2).

15. The system of claim 12, wherein the abnormal biological event is a seizure, and the medical condition is at least one of cardiac arrhythmia, fainting, and pain (e.g., [0095]-[0097]).

16. The system of claim 12, wherein the cost of event intervention is based on at least one of a cost of detection, a cost of treatment, a cost of injuries, a warning efficiency, an optimization efficiency, an adaptation efficiency, a seizure burden per unit time, an efficacy of electrical stimulation as a function of total electrical energy delivered/unit time, a time spent in detection, a time spent in warning, and a time spent in treatment [e.g., 0110].

17. The system of claim 12: wherein the medical device is communicatively coupled to a mobile device associated with the patient through a network; wherein the at least one metric comprises a qualitative assessment of the quality of life of the patient during the time window; and wherein collecting and determining the qualitative assessment of the quality of life comprises sending an inquiry regarding the quality of life to the mobile device and receiving an answer to the inquiry from the patient via the mobile device (e.g., via the disclosed means of providing a warning, alarm or alert to the patient, caregiver or a health care provider, i.e. via the computer device 150) {e.g., [0058]-[0059] & [0097]).

18. The system of claim 12, wherein the at least one metric is selected from the group consisting of: a time elapsed between onset of the abnormal biological event and the delivery of at least one of the treatment and the warning, a false positive detection rate, a false negative detection rate, an efficacy of the therapy, an adverse event rate, an adverse event type, an adverse event severity, and an adverse event timestamp [e.g., 0108].

19. The system of claim 12, wherein the detection parameter is at least one of a spectral filter setting, an order statistic filter setting, a detection threshold value beyond which the abnormal biological event is considered detected, and a seizure detection algorithm architecture, and wherein the therapy parameter is at least one of a type of therapy, a dose, a rate of delivery, a current intensity, a current frequency, a current type, a current polarity, a current waveform, a duration of therapy delivery, a timing of delivering therapy with respect to onset of the abnormal biological event, a number of delivery sites, and a delivery site location (e.g., [0021]-[0023] & [0070]-[0074]).

20. The system of claim 12, wherein the modifying of the at least one parameter is dictated by one of a receiver operating characteristic curve, a genetic algorithm, and a swarm search (e.g., via the use of ‘triggered test’ through correlation, [0061]-[0064]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792